/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered. 
Priority
This application is a 371 of PCT/JP2018/020987 filed May 31, 2018, which claims foreign priority from JAPAN Document No. 2017-109250 filed June 1, 2017 and JAPAN Document No. 2018-059565 filed March /27, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on October 18, 2021 in which Claim 2 is cancelled and Claims 1 and 7 are amended to change the breadth of the claims.  Claims 1, and 3-25 are pending in the instant application, which will be examined on the merits herein.

The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Toyama et al (US Patent No. 9,382,335 B, provided with the PTO-892 dated 2/08/2021).
	Applicants clam a cellulose resin formed by substituting hydrogen atoms of hydroxy groups of a cellulose with a long-chain component being a linear saturated aliphatic acyl group having 14 or more carbon atoms and a short-chain component being an acyl group (propionyl group) having 3 carbon atoms, wherein a degree of substitution with the long-chain component (DSLo) and a degree of substitution with the short-chain component (DSSh) satisfy the following conditional expressions (1) and (2): 
		2.1 ≤ DSLo + DSSh ≤ 2.6   (1) 
		4 ≤ DSSh/DSLo ≤ 12   (2), 
	DSLo is 0.3 or more,
the linear saturated aliphatic acyl group is introduced in place of a hydrogen atom of a hydroxy group of the cellulose to form an ester bond, 
the propionyl group is introduced in place of a hydrogen atom of a hydroxy group of the cellulose to form an ester bond,
	Izod impact strength is 5.OkJ/m2 or more, and an MFR (melt flow rate at 200°C 
	and under a load of 5kg) is 10g/10min or more.
	The Toyama et al patent discloses in Example 16 a cellulose derivative which is obtained by introducing, to cellulose (manufactured by NIPPON PAPER CHEMICALS, product name: KC Flock, brand: W-50GK), propionic acid serving as a short-chain organic group at the substitution degree of 2.1, and carboxylated hydrogenated Lo + DSSh ≥ 2.1, the limitation of 4 ≤ DSSh/DSLO ≤ 12, and the limitation of DSLo+DSSh ranging from 2.1 to 2.6 as recited in instant Claims 1 and 7.  The substitution degree for the DSLo and DSSh mentioned above in the Toyama et al patent also meet the DSLo and DSSh limitations recited in instant Claims 3 and 11-13.  The degree of polymerization of the cellulose disclosed in the Toyama et al patent preferably falls within the range of 100 to 3000 (see column 7, 2nd paragraph), which covers the polymerization degree of the cellulose range of 300 to 700 recited in instant Claim 14.  See Examples 20 and 21 in columns 41 and 42 of the Toyama et al patent wherein a cellulose resin and a molded body can be prepared from the cellulose derivatives thereof, which anticipates the cellulose resins recited in instant Claims 1, 3, 4 and 11-14 and the molding material and molded body recited in instant Claims 5 and 6.
Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that Claims 1 and 7 were amended to recite that the linear saturated aliphatic acyl group is introduced inplaced of a hydrogen atom of a hydroxyl group of the cellulose to form an ester bond and that the propionyl group is introduced inplaced of a hydrogen atom of a hydroxyl group of the cellulose to form an ester bond.  This argument is not persuasive because the Toyama et al patent discloses such formation of ester bond by replacing a hydrogen atom of a hydroxyl group of the cellulose to form the ester bond.  See, for example, lines 2-4 of column 32, wherein the text discloses “long-chain organic group (carboxylated hydrogenated cardanol bound to a hydroxyl group of a cellulose via ester bond)”.  Also, see lines 42-46 of column 44, wherein the text discloses a “short-chain linked cellulose derivative is a short-chain acylated cellulose derivative obtained by substituting part of hydrogen atoms of hydroxyl groups of a cellulose with a short-chain acyl group having 2-4 carbon atoms”.  Both of these descriptions in the Toyama et al . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-25 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al (US Patent No. 9,382,335 B2, provided with the PTO-892 dated .
		Applicants clam a cellulose resin formed by substituting hydrogen atoms of hydroxy groups of a cellulose with a long-chain component being a linear saturated aliphatic acyl group having 14 or more carbon atoms and a short-chain component being an acyl group (propionyl group) having 3 carbon atoms, wherein a degree of substitution with the long-chain component (DSLo) and a degree of substitution with the short-chain component (DSSh) satisfy the following conditional expressions (1) and (2): 
		2.1 ≤ DSLo + DSSh ≤ 2.6   (1) 
		4 ≤ DSSh/DSLo ≤ 12   (2), 
	DSLo is 0.3 or more,
the linear saturated aliphatic acyl group is introduced in place of a hydrogen atom of a hydroxy group of the cellulose to form an ester bond, 
the propionyl group is introduced in place of a hydrogen atom of a hydroxy group of the cellulose to form an ester bond,
	Izod impact strength is 5.OkJ/m2 or more, and an MFR (melt flow rate at 200°C 
	and under a load of 5kg) is 10g/10min or more.
	The Toyama et al patent discloses in Example 16 a cellulose derivative which is obtained by introducing, to cellulose (manufactured by NIPPON PAPER CHEMICALS, product name: KC Flock, brand: W-50GK), propionic acid serving as a short-chain organic group at the substitution degree of 2.1, and carboxylated hydrogenated cardanol serving as a long-chain organic group at the substitution degree of 0.4. The substitution degree of the propionic acid as the short chain component and carboxylated hydrogenated cardanol as the long-chain component meet the limitations of the DSLo + DSSh ≥ 2.1, the limitation of 4 ≤ DSSh/DSLO ≤ 12, and the limitation of DSLo+DSSh ranging from 2.1 to 2.6 as recited in instant Claims 1 and 7.  The substitution degree for the DSLo and DSSh mentioned above in the Toyama et al patent also meet the DSLo and DSSh limitations recited in instant Claims 3 and 11-13.  The degree of polymerization of the cellulose disclosed in the Toyama et al patent preferably falls within the range of 100 to 3000 (see column 7, 2nd paragraph), which covers the polymerization degree of the cellulose range of 300 to 700 recited in instant Claim 14. Example 16 of the Toyama nd paragraph), which embraces the solvent providing a liquid holding rate by the cellulose of 90% by volume or more as recited in instant Claim 8 and embraces the amount of the organic solvent being 10 to 50 times as large as the dry mass of the pulp as recited in instant Claim 10.  See Examples 20 and 21 in columns 41 and 42 of the Toyama et al patent wherein a cellulose resin and a molded body can be prepared from the cellulose derivatives thereof, which embraces the cellulose resins recited in instant Claims 1, 3, 4 and 11-14 and the molding material and molded body recited in instant Claims 5 and 6.
Comparing the invention of the present application with the invention described in Toyama et al patent, these inventions differ from each other in the following features.
(A)    The feature in which the invention of the present application has a linear saturated aliphatic acyl group having 14 or more carbon atoms, whereas the invention described in the Toyama et al patent (examples) has carboxylated hydrogenated cardanol and (B) the feature in which an impact strength and an MFR are specified in the invention of the present application, whereas there is no statement corresponding thereto in the Toyama et al patent.
The Toyama et al patent indicates that a carboxylic acid, carboxylic acid halide, or carboxylic anhydride having 5-24 carbon atoms is used as said long-chain component, more specifically, myristic acid, pentadecylic acid, palmitic acid, margaric acid, stearic acid, arachidic acid or the like is used (see column 8, 6th paragraph), and it is possible to achieve a sufficient effect of introducing a long-chain th paragraph) . Consequently, in the invention described in the Toyama et al patent, a person skilled in the art could easily conceive of substituting the carboxylated hydrogenated cardanol with a carboxylic acid such as myristic acid, pentadecylic acid, palmitic acid, margaric acid, stearic acid, and arachidic acid, which are listed as similar long-chain reactants.  Furthermore, in view of the examples and comparative example of the present application, and the statement of the specification (paragraphs [0206] and [0207]) of the present application, it is considered that the values of impact strength and MFR are satisfied if the degree of polymerization is approximately 300-700.  Consequently, it is highly probable that a cellulose derivative obtained by applying the feature described in section (A) satisfies the impact strength and flowing property recited in Claim 1.
	In addition, the Soyama et al US publication discloses preparation of Cardanol-grafted cellulose acetate propionate in Example 4 (see page 11, paragraph no. [0157]) wherein the MFR (g/10 min.) is 1238 (see Example 4 in Table 2 on page 14), which shows that the MFR for cellulose derivatives being 10g/10min or more is known in the art.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Toyama et al patent with the teaching of the Soyama et al publication to reject the instant claims since both references disclose cellulose compounds with long-chain and short-chain components.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a method to prepare the cellulose resin of the Toyama et al patent that produces a cellulose resin having an MRF of 10g/ 10min or more in view of the recognition in the art, as suggested by the Toyama et al publication, that cellulose resin having such properties has improve water resistance and thermoplasticity.
Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that Claims 1 and 7 were amended to recite that the linear saturated aliphatic acyl group is introduced inplaced of a hydrogen atom of a hydroxyl group of the cellulose to form an ester bond and that the propionyl group is introduced inplaced of a hydrogen atom of a hydroxyl group of the cellulose to form an ester bond.  This argument is not persuasive because the Toyama et al patent discloses such formation of ester bond by replacing a hydrogen atom of a hydroxyl group of the cellulose to form the ester bond.  See, for example, lines 2-4 of column 32, wherein the text discloses “long-chain organic group (carboxylated hydrogenated cardanol bound to a hydroxyl group of a cellulose via ester bond)”.  Also, see lines 42-46 of column 44, wherein the text discloses a “short-chain linked cellulose derivative is a short-chain acylated cellulose derivative obtained by substituting part of hydrogen atoms of hydroxyl groups of a cellulose with a short-chain acyl group having 2-4 carbon atoms”.  Both of these descriptions in the Toyama et al patent describes the formation of ester bonds on cellulose derivatives as recited in instant Claims 1 and 7.
 Applicants argue against the rejection on the ground that the Toyama et al publication discloses a two-step method as opposed to a one-step synthesis method in the instantly claimed invention.  However, Applicants do correctly point out that Toyama’s Examples 4, 5 and 9-12 may be a one-step synthesis method. However, Applicants add that the amount of solvent and the amount of reactant used in the method of the present application are about half of those in the method used in Toyama, and as a result, the method of the present application is more efficient synthesis method.  This argument is not persuasive since the instant independent Claim 7 (the method claim) does not disclose the amount of solvent and the amount of reactant being used in the instantly claimed method.  For instant independent Claim 1, process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.
Applicant’s argument in regard to impact strength and MFR do not overcome the rejection of the claims of record. 


Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623